DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the dashed and solid lines in the grid in FIG. 3 are very difficult to distinguish.  The drawings should be corrected so that the dashed lines are more apparent and will be easily distinguished if the images are converted to a lower resolution..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "preprocessing device configured to…", "acquisition unit configured to…", "calculation unit configured to…", and "determination unit configured to…" in claim 7 (and the claims that depend therefrom).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The examiner notes the specification does not recite any structure for the claimed “preprocessing device”, “acquisition unit”, “calculation unit”, or “determination unit”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Specifically, as discussed above, the limitations “preprocessing device”, “acquisition unit”, “calculation unit”, and “determination unit” in claim 7 (and claims 8-12 based on their dependency) are being interpreted under 35 U.S.C. 112(f).  The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification merely repeats the language “preprocessing device”, “acquisition unit”, “calculation unit”, and “determination unit” without providing any corresponding structure, material or acts for performing the claimed function.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite “determin[ing], for each cell of the second grid map, a state value according to the number of the obstacle cells which are within said each cell”.  As written, the limitation reads as if there are obstacle cells in the second grid map.  However, the specification shows that the obstacle cells are in the first grid map only and the state value of each cell in the second grid map is determined by overlaying the second grid map on the first grid map and determining if obstacle cells from the first grid map lie within the bounds of cells in the second grid map.  Appropriate clarification of the claim language is required.
Claims 5 and 11 recite “where[in] the number of obstacle cells within said each of the at least one first type cell” and “where[in] the number of obstacle cells within said each of the at least one second type cell”.  As stated above regarding claims 1 and 7, clarification is required to make clear that the obstacle cells are from the first grid map and the determination of state value is made when the maps are overlaid.
Claim limitations “preprocessing device”, “acquisition unit”, “calculation unit”, and “determination unit” in claim 7 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. 
For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-4, 6, 8-10, 12-13 are rejected as being dependent upon the rejected claims above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Regarding claim 1, using the two-step inquiry, it is clear that the claim is directed toward non-statutory subject matter, as shown below:

STEP 1: Does the claim fall within one of the statutory categories?  Yes.  The claim is directed toward a method which falls within one of the statutory categories.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claim 1 is a mental process that can be practicably performed in the human mind and, therefore, is an abstract idea.  It merely consists of performing several calculations regarding acquired data, making determinations regarding state values in the second grid map, and making determinations as to which cells require processing in the first grid map.  This process can practically be performed in the human mind or simply with the aid of pen and paper.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[Mental processes] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person could mentally perform the calculations and make the determinations entirely in the human mind.  Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  The method merely consists of “acquiring a first grid map”, “calculating a second parameter of a vehicle model”, “calculating a precision of a second grid map”, “calculating the number of rows of the second grid map”, determining, for each cell of the second grid map, a state value”, and “determining in the first grid map at least one cell that requires no processing”.  The “acquiring a first grid map” step is recited at a high level of generality and is equivalent to data gathering, which is a form of insignificant extra-solution activity.  All of the calculating and determining steps are based upon the data gathered, however they are still merely steps that can be performed in the human mind.  Information is not transformed in any significant way by the process performed by the method.  
Also, while the claimed method may increase the processing speed of a distance transformation operation if the method were to implemented on a computer, this does not constitute an improvement in the functioning of a computer, or an improvement to other technology or technical field.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 1 does not recite any specific limitation or combination of limitations that amount to significantly more than the mental process of performing the calculations and making the determinations. As set forth above, acquiring the first grid map is a data gathering step which is an insignificant extra-solution activity. Further, the method step of data gathering is a well-understood, routine, and conventional application of a computer when implemented on a computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of a data gathering action is a well‐ understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).
CONCLUSION
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 10 is directed towards non-statutory subject matter.
Independent claim 7 is commensurate in scope with claim 1, with the exception that claim 7 is directed to a preprocessing device which performs the same method that was recited in claim 1.  As noted in the 112 rejections above, the preprocessing device lacks written description and is indefinite.  However, for the purpose of treating the claim on its merits the examiner can presume that the preprocessing device is a generic computing device.  As noted in the Step 2A Prong 2 section above, merely applying a judicial exception to a computer is not indicative of a practical application of the judicial exception.  Therefore claim 7 is rejected under the same reasoning as claim 1.  
Dependent claims 2-6 and 8-12 further limit the abstract ideas of claims 1 and 7 without integrating the abstract ideas into a practical application or adding significantly more.  For example, claims 2 and 8 further limit the independent claims by specifying what information pertains to the first parameter of the vehicle model and second parameter of the vehicle model.  However, claims 2 and 8 go on to recite how to perform the calculation of the second parameter of the vehicle model.  MPEP 2106.04(a)(2)(I), and the cases cited therein indicated that mathematical calculations are another grouping of claim limitation which are abstract ideas.  Claims 2 and 8 add an additional abstract idea without integrating into a practical application or adding significantly more than the abstract idea.  Claims 3, 4, 9, and 10 are similar to claims 2 and 8 in that they further limit the independent claims while introducing further abstract ideas in the form of mathematical calculations.  As another example, claims 5, 6, 11, and 12 specify the processing of determining the state value of the cells in the second grid map and the process of determining whether or not cells in the first grid map require processing.  These recitations do further limit the mental processes of claims 1 and 7 (by specifying how the mental process is to be performed), however the results of the determinations are not integrated into a practical application in either case.  
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 24 is directed to a computer readable medium which can encompass non-statutory transitory forms of signal transmission. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). While the specification indicates that the computer readable medium could be a random access memory (RAM), an internal memory, a read-only memory (ROM), an electrically programmable ROM, etc., the broadest reasonable interpretation of “computer readable storage medium”, in light of the specification, could be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission. The Examiner suggests amending the claims to specify that the computer readable medium is a non-transitory computer readable medium.  However, as noted above, merely applying the abstract idea to a non-transitory computer readable medium is not indicative that the abstract idea has been integrated into a practical application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radha (U.S. Patent Application Publication 2022/0270268) in view of Likhachev (Planning Long Dynamically-Feasible Maneuvers for Autonomous Vehicles, MIT Press 2009).
	Regarding claims 1, 7, and 13, Radha teaches a system which performs a preprocessing method for distance transformation, comprising: 
acquiring a first grid map (wherein the first grid map includes first grid map information that includes one or more obstacle cells, the number of rows of the first grid map, the number of columns of the first grid map, and a precision of the first grid map (Paragraph 0032 Point cloud data is received at 21 for a scene of interest. A feature map is automatically created from the HD 3D point cloud map.  Paragraph 0033 The first step is to project the pixels in the point cloud into an x-y plane… [Information regarding the number of rows, columns, and resolution/precision is inherent in the pixel map itself.]); 
calculating a precision of a second grid map according to the second parameter of the vehicle model and the precision of the first grid map (Again, information regarding the number of rows, columns, and resolution/precision is inherent in the pixel map itself.); 
calculating the number of rows of the second grid map and the number of columns of the second grid map according to the number of rows of the first grid map, the number of columns of the first grid map, the precision of the first grid map, the precision of the second grid map, and the second parameter of the vehicle model (Paragraph 0033 …the x-y plane is divided into an array of cells. More specifically, points are rasterized into small cells on the x-y plane with resolution of r by r, where a cell c, can be represented using a vector: ci={Pci, Nci} and Pci represents the point set located within this cell, and Nci, is the number of points in Pci. From experience, a resolution should be at most 0.2 m by 0.2 m to obtain centimeter level accuracy in localization although differing resolutions fall within the scope of this disclosure. [i.e. required resolution of the second grid map is dependent upon the scale of the application.]); 
determining, for each cell of the second grid map, a state value according to the number of the obstacle cells which are within said each cell (Paragraph 0035 Next, features are extracted from the rasterized point cloud data. To do so, cells in the array are classified at 24 as potential feature candidates or not.); and 
determining in the first grid map at least one cell that requires no processing according to the state value of each cell of the second grid map (Paragraph 0035 Cells classified as potential feature candidates form a 2D feature map.  [In paragraphs 0036 to 0039, Radha goes on to describe the processing of only the features candidates in the 2D feature map.  i.e. anything not identified as a feature candidate is not processed.]).
Radha also teaches a computer-readable storage medium having at least one computer program stored therein, wherein the at least one computer program is executed by a processor to implement the above preprocessing method (Paragraph 0079 The techniques described herein may be implemented by one or more computer programs executed by one or more processors. The computer programs include processor-executable instructions that are stored on a nontransitory tangible computer readable medium. The computer programs may also include stored data.), as specified in claims 7 and 13.
However, Radha does not teach calculating a second parameter of a vehicle model of a vehicle according to a first parameter of the vehicle model.  
Likhachev, in the same field of endeavor, teaches a method of collision avoidance for autonomous vehicles wherein the inner radius and outer radius of a vehicle are calculated and used to expand obstacle cells in a grid map in order to evaluate potential collisions with obstacle cells using a distance transform (Page 5, Section IV The first of these maps expanded all obstacles in the perception map by the inner radius of the robot; this map corresponded to an optimistic approximation of the actual configuration space… The second map expanded all obstacles in the perception map by the outer radius of the robot and therefore corresponded to a pessimistic approximation of the configuration space.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Radha with the teachings of Likhachev, which calculates parameters of a vehicle model for use in evaluating potential collisions with obstacle cells in a grid map using a distance transform in order to reduce the number of computations that need to be made in order to detect collisions (See Likhachev Page 5, Section IV Only those actions that do not produce a conclusive result from these simple tests need to be convolved with the perception map. Typically, this is a severely reduced percentage, thus saving considerable computation. To create these auxiliary maps efficiently, we performed a single distance transform on the perception map and then thresholded the distances using the corresponding radii of the robot for each map.).
Regarding claims 2 and 8, Radha teaches the method of claim 1 and system of claim 7 as set forth in the rejection above.  
However, Radha does not teach wherein the first parameter of the vehicle model includes a length and a width of the vehicle, the second parameter of the vehicle model includes a diagonal length of the vehicle, and the calculating a second parameter of a vehicle model of a vehicle according to a first parameter of the vehicle model comprises: calculating a square root of a sum of a square of the length of the vehicle and a square of the width of the vehicle as the diagonal length of the vehicle
Likhachev, in the same field of endeavor, teaches calculating the outer radius of the vehicle for use in evaluating potential collisions with obstacle cells in a grid map using a distance transform (As cited from Likhachev above, the outer radius of the vehicle is computed. Page 5, Section IV The second map expanded all obstacles in the perception map by the outer radius of the robot…  The diagonal length of the vehicle can be inherently calculated as two times the outer radius of the vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Radha with the teachings of Likhachev, which computes the outer radius of the vehicle, the use of which is equivalent to the diagonal length of the vehicle and can be inherently calculated.  This computation would be performed for the same motivation as set forth above in the rejection of claims 1, 7, and 13 (See Likhachev Page 5, Section IV Only those actions that do not produce a conclusive result from these simple tests need to be convolved with the perception map. Typically, this is a severely reduced percentage, thus saving considerable computation. To create these auxiliary maps efficiently, we performed a single distance transform on the perception map and then thresholded the distances using the corresponding radii of the robot for each map.).
Regarding claims 3 and 9, Radha teaches the method of claim 1 and system of claim 7 as set forth in the rejection above.  
However, Radha does not teach wherein the calculating a precision of a second grid map according to the second parameter of the vehicle model and the precision of the first grid map comprises that: the diagonal length of the vehicle divided by the precision of the first grid map is rounded and then multiplied by the precision of the first grid map, to obtain the precision of the second grid map.
Likhachev, in the same field of endeavor, teaches expanding obstacle cells in the second grid map based upon the second parameter of the vehicle model, in the case of Likhachev the second parameter of the vehicle model being the outer radius of the robot (Page 5, Section IV The second map expanded all obstacles in the perception map by the outer radius of the robot and therefore corresponded to a pessimistic approximation of the configuration space.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Radha with the teachings of Likhachev, which expands obstacle cells in the second grid map based upon the second parameter of the vehicle model in order to identify cells of the grid map where obstacle-free travel of the vehicle can be guaranteed (See Likhachev Page 5, Section IV If all of the cells through which the center of the vehicle passes when executing action a are obstacle-free in this map, then a is guaranteed to be collision-free.).
Regarding claims 4 and 10, Radha teaches wherein the calculating the number of rows of the second grid map and the number of columns of the second grid map according to the number of rows of the first grid map, the number of columns of the first grid map, the precision of the first grid map, the precision of the second grid map, and the second parameter of the vehicle model comprises that: a product of the number of rows of the first grid map and the precision of the first grid map is divided by the precision of the second grid map and rounded to obtain the number of rows of the second grid map; a product of the number of columns of the first grid map and the precision of the first grid map is divided by the precision of the second grid map and rounded to obtain the number of columns of the first grid map (Paragraph 0032 Point cloud data is received at 21 for a scene of interest. A feature map is automatically created from the HD 3D point cloud map.  Paragraph 0033 The first step is to project the pixels in the point cloud into an x-y plane… the x-y plane is divided into an array of cells. More specifically, points are rasterized into small cells on the x-y plane with resolution of r by r, where a cell c, can be represented using a vector: ci={Pci, Nci} and Pci represents the point set located within this cell, and Nci, is the number of points in Pci. From experience, a resolution should be at most 0.2 m by 0.2 m to obtain centimeter level accuracy in localization although differing resolutions fall within the scope of this disclosure.  [As set forth above in the rejection of claims 1, 7, and 13, information regarding the resolution, number of columns, and number of rows of both the first and second grid maps are inherent in the grid maps themselves.  Further, the size of a grid, size of the pixels/cells, number of rows, number of columns, and precision/resolution of the grid are all inherently mathematically related to each other for any grid map.]).
Regarding claims 5 and 11, Radha teaches wherein the determining, for each cell of the second grid map, a state value according to the number of the obstacle cells which are within said each cell comprises:  determining the state value of each of at least one first type cell in the second grid map as 0, wherein the number of the obstacle cells within said each of the at least one first type cell is 0;  determining the state value of each of at least one second type cell in the second grid map as 1, wherein the number of the obstacle cells within said each of the at least one second type cell is greater than 0, and the second grid map is composed of the at least one first type cell and the at least one second type cell (Paragraph 0035 Next, features are extracted from the rasterized point cloud data. To do so, cells in the array are classified at 24 as potential feature candidates or not… Hence, cells ci are filtered, such that Nci<Nt, where Nt is a threshold that is a function the original point cloud density and the resolution of rasterizations. That is, a given cell in the array of cells is classified as a potential feature candidate when number of points in the given cell is greater than a predefined threshold.  [i.e. cells are labeled as feature candidates equivalent to a state value of 1 if the number of points identified is greater than a threshold, that threshold potentially being zero points.  Inversely, cells not labeled as feature candidates are equivalent to a state value of 0.]).
Regarding claims 6 and 12, Radha teaches the method of claim 1 and system of claim 7 as set forth in the rejection above.  
However, Radha does not teach wherein the determining in the first grid map at least one cell that requires no processing, according to the state value of each cell of the second grid map comprises: marking a first cell among the at least one first type cell as a cell requiring no processing if each cell adjacent to the first cell is the first type cell, mapping the first cell to the first grid map, and marking a distance transformed value of the first cell as twice the precision of the second grid map.
Likhachev, in the same field of endeavor, teaches that only vehicle paths which have not been determined in the method to be guaranteed to be obstacle free need be evaluated.  i.e. no processing is required for those cells which are greater than a certain distance from an obstacle cell, that distance being based upon the state value which was determined based upon vehicle parameters (Page 5, Section IV The second map expanded all obstacles in the perception map by the outer radius of the robot and therefore corresponded to a pessimistic approximation of the configuration space. If all of the cells through which the center of the vehicle passes when executing action a are obstacle-free in this map, then a is guaranteed to be collision-free. Only those actions that do not produce a conclusive result from these simple tests need to be convolved with the perception map.).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Radha with the teachings of Likhachev, which evaluates only area which have not been guaranteed to be obstacle-free based upon a state value which was determined based upon vehicle parameters in order to reduce the amount of computation required to evaluate a grid map (See Likhachev Page 5, Section IV Only those actions that do not produce a conclusive result from these simple tests need to be convolved with the perception map. Typically, this is a severely reduced percentage, thus saving considerable computation.).

Conclusion
The prior art made of the record and not relied upon is considered pertinent to applicant’s disclosure.
Sharma – U.S. Patent Application Publication 2012/0148093
Tanzmeister – Efficient Evaluation of Collisions and Costs on Grid Maps for Autonomous Vehicle Motion Planning, IEEE 2014
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D MOHL whose telephone number is (571)272-8987. The examiner can normally be reached M-Th 6:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK DANIEL MOHL/Examiner, Art Unit 3666       

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666